              Case 2:21-cr-00272-JFW Document 16 Filed 07/12/21 Page 1 of 4 Page ID #:57




                     UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

     Case Name: United States of America v. Jonathan Lee Smith                                        Case No. CR 21-00272-JFW
                                                Q Defendant        ~ Material Witness

     Violation of Tide and Section: 18 USC 1343
                                     Q Summons         ~ Out of District ~ iTNDER SEAL ~ Modified Date:

    Check ~o one ofthefive numbered boxes below(unlus one bond is to be replaced by another):
    1.     Persona ecognizance ignature On y        (~),❑      davit of Surety With Justification            Release No.
    2. ~ Unsecured Appearance Bond                         (Fo.~,cR-s) Signed by:
                                                                                                                Summons
         $ 5~.nn~                                                                                              ~ Release to Pretrial OaYLY
    3. ~ Appearance Bond                                                                                         Release to Probation ONLY
          $                                                                                                    ~ Forthwith Release
      (a}.~ Cash Deposit(Amount or 96)(Form CR-7)                   ~ With Full Deeding of Property:

      (b).Q Affidavit of Surety Without
            Justifcation (Fo,m cx-a) Signed by:
                                                                                                               Q ~1 Conditions of Bond
                                                                                                                 (ExceptClearing-Warrants
                                                                                                                 Condition) Must be Met
                                                                                                                 and Posted by:

                                                                                                               7/9/21 at 12vm

                                                                                                                   Third-Party Custody
                                                        4,~ Collateral Bond in the Amount of(Cash                  Affidavit(Form CR-31)
                                                            or Negotiable Securities):
                                                               $                                               Q Bail Fixed by Court:
                                                        5.Q Corporate Surety Bond in the Amount of:             SK          / CC
                                                             $                                                    (Judge /Clerk's Initials)


                                                      PRECONDITIONS TO RELEASE
[~ The government has requested a Nebbia hearing under 18 U.S.C. g 3142(8)(4).
       The Court has ordered a Nebbia hearing under § 3142 (g)(4).
       The Nebbia hearing is set for                                    at            ❑ a.m. ❑ p.m.

                                                 ADDITIONAL CONDITIONS OF RELEASE
 In addition to the GENERAL CONDITIONS of RELEASE,the following conditions of release are imposed upon you:
    Submit to: ~ Pretrial Services Agenry(PSA)supervision as directed by PSA; ~ Probation (USPO)supervision as directed by USPO,
                (The agency indicated above,PSA or USPO, will be referred to below as "SupervisingAgency.'~

 Q Surrender all passports and travel documents to Supervising Agency no later than 7/9/21 at 12pm                           ,sign a Declaration
     re Passport and Other Travel Documents {Form CR-3~,and do not apply for a passport or other travel document during the pendenry
     of this case.
0Travel is restricted to CACD                                                                unless prior permission is granted by Supervising
     Agency to travel to a specific other location. Court permission is required for international travel.
Q Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
0 Maintain or actively seek employment and provide proofto Supervising Agency. ~■ Employment to be approved by Supervising Agency.
    Maintain or begin an educational program and provide proof to Supervising Agency.                                        ~ _ ~,
                                                                                 Defendant's Initi~ s:   ~           Date:
               Case 2:21-cr-00272-JFW Document 16 Filed 07/12/21 Page 2 of 4 Page ID #:58
                                                                                       L_               ~C` r                      r


     Case Name: United States of America v. Jonathan Lee Smith                                      Case No. CR 21-00272-JFW
                                                     Defendant     ~ Material Witness
         Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or
          witness in the subject investigation or prosecution, Q including but not limited to
                                                              Q except
         Avoid all contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence
         of counsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

        Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. ~ In order to determine compliance,
         you agree to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
    Q Do not use or possess any identification, mail matter, access device, or any ident~cation-related material other than in your
         own legal or true name without prior permission from Supervising Agency. ~]■ In order to determine compliance, you agree
         to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
        Do not engage in telemarketing.
        Do not sell, transfer, or give away any asset valued at $ 1,000                          or more without notifying and obtaining
        permission from the Court, except
        Do not engage in tax preparation for others.
        Do not use alcohol.
        Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
        requirements of the program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by
        Supervising Agenry.
       Do not use or possess illegal drugs orstate-authorized marijuana.    ~ In order to determine compliance, you agree to
        submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
       Do not use for purposes of intoxication any controlled substance analogue as defined by federal law or street, synthetic, or
        designer psychoactive substance capable of impairing mental or physical functioning more than minimally, except as
        prescribed by a medical doctor.
       Submit to: ~drug and/or Q alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agenry.
        You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising Agenry.
       Participate in residential ~ drug and/or ~ alcohol treatment as directed by Supervising Agency. You must pay atl or part of the costs
        of treatment based upon your ability to pay as determined by Supervising Agency. ~Release to PSA only Q Release to USPO only
       Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by
        Supervising Agenry. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.
       Participate in the Location Monitoring Program and abide by all of the requirements of the program, under the direction of Supervising
       Agency, which Qwill or         will not include a location monitoring bracelet. You must pay all or Part of the costs of the program based
       upon your ability to pay as determined by Supervising Agenry. You must be financially responsible for any lost or damaged equipment.
           Location monitoring only - no residential restrictions;
                              -or-
           You are restricted to your residence every day:
                    from                   ❑ a.m. ❑ p.m. to                   ❑ a.m. ❑ p.m.
                    as directed by Supervising Agency;
                              -or-                                                               ~I
                                                                                Defendant's Initials:                Date:~~                ~
CR-1 (03/21)                              CENTRAL DISTRICT OF CALIFORIQIA RELEASE ORDER AND BOND I" _ ;~f                              PAGE 2 OF 4
                 Case 2:21-cr-00272-JFW Document 16 Filed 07/12/21 Page 3 of 4 Page ID #:59

        (;ase Name: United States of America v. Jonathan Lee Smith                                         Case No. CR 21-00272-JFW
                                                       Q Defendant       ~ Material Witness

                 You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and
                                                                                          all of which must be preapproved by Supervising Agency;
                 Release to PSA only ~ Release to USPO only
               You are plated in the third-party custody(Form CR-31)of
       Q Clear outstanding Q warrants or Q DMV and traffic violations and provide proof to Supervising Agency within 180 days
         ofrelease from custody.
           Do not possess or have access to, in the home,the workplace,or any other location, any device that offers Internet access except
               as approved by Supervising Agency. ~ In order to determine compliance, you agree to submit to a search ofyour person
               and/or property by Supervising Agency in conjunction with the L'.S. Marshal.
           Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
               the age of 18 except in the presence of a parent or legal guardian of the minor.
           Do not loiter or be found within 100 feet of any schoolyard, park, playground,arcade,or other place primarily used by children
               under the age of 18.
           Do not be employed by, affiliated with,own,control, or otherwise participate directly or indirectly in the operation of any daycare
           facility, school, or other organization dealing with the care, custody, or control of children under the age of l8.
           Do not view or possess child pornography or child erotica.[]In order to determine compliance, you agree to submit to a search
           of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.
           Marshal.
          Other conditions:




                                                  GENERAL CONDITIONS OF RELEASE

   I will appear in person in accordance with any and all directions and orders relaring to my appearance in the above entitled matter as
   maybe given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
   United States District Court to which I may be removed or to which the case maybe transferred.

   I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
   direction in connection with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
  so that l may be reached at all times.

  I will not commit a federal, state, or local crime during the period of release.

  I will not intimidate any witness,juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C.§ 14135a.
                                                                                                                                    r
                                                                                     Defendant's'
                                                                                                tials: ~ Date:                          ~~
CR-1 (03!21)                                         DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND                                          30F4
              Case 2:21-cr-00272-JFW Document 16 Filed 07/12/21 Page 4 of 4 Page ID #:60

         Case Name: United States of America v. Jonathan Lee Smith                                        Case No. CR 21-00272-JFW
                                                      ■ Defendant
                                                      Q                 ~ Material Witness


                                        ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

        As a condition of my release on this bond, pursuant to Title 18 of the United States
                                                                                             Code,I have read or have had interpreted to me
        and understand the general conditions of release, the preconditions, and the additional
                                                                                                conditions of release and agree to comply with
        all conditions of release imposed on me and to be bound by the provisions of Local
                                                                                             Criminal Rule 46-6.
        Furthermore, it is agreed and understood that this is a continuing bond (including any
                                                                                               proceeding on appeal or review) which will
        continue in full force and effect until such time as duly exonerated.

       I understand that violation of any of the general and/or additional conditions of release of
                                                                                                    this bond may result in a revocation of
       release, an order of detention, and a new prosecution for an additional offense which could result
                                                                                                           in a term of imprisonment and/or
       fine.

       I further understand that ifI fail to obey and perform any ofthe general and/or additional condition
                                                                                                             s of release of this bond, this bond
        maybe forfeited to the United Slates of America. If said forfeiture is not set aside,judgment
                                                                                                      may be summarily entered in this
       Court against me and each surety,jointly and severally,for the bond amount,together
                                                                                                   with interest and costs. Execution of the
       judgment maybe issued or payment secured as provided by the Federal Rules of Criminal
                                                                                                      Procedure and other laws of the
       United States, and any cash or real or personal property or the collateral previously posted
                                                                                                      in connection with this bond maybe
       forfeited.



                         a                          ~~~""`
               ~ ~             ~                                           ~~~~
      Date                                   Signature ofDe ndant i; ateriat Witness                      Telephone Number




      City and State(DO NOTINCLUDE ZIP CODE)



          Check if interpreter is used: I have interpreted into the                                                 language this entire form
          and have been told by the defendant that he or she understands all of it.



     Interpreter's Signature                                                                            Date



      Approved:
                               United States District Judge /Magistrate Judge                           Date

     If cash deposited: Receipt #                               for $


    (This bond may require surety agreements and affidavits pursuant to Local Criminal Ttule 46.)




                                                                                Defendant's Inirials:                Date: ~ ~         ~
CR-1(03/21)                                        DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND                                   PAGE 4 OF 4
